Citation Nr: 0520251	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  00-09 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an eye disorder as a 
residual of exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had qualifying, honorable service from June 1965 
to June 1973.  He had nonqualifying service from June 1973 to 
February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  In October 1997, the veteran 
claimed to be suffering the effects of asbestos in his eyes 
and of having asbestos related disease.  A March 1998 rating 
decision denied service connection for asbestosis.  The 
veteran disagreed in a letter received in May 1998.  In 
October 1998, the RO noted a 1992 denial and found that new 
and material evidence had not been received to reopen a claim 
for residuals of asbestos exposure.  In January 1999, the 
veteran reasserted his position that he was disabled by 
residuals of sewing asbestos.  In February 1999, the RO asked 
the veteran if he was disagreeing with the March 1998 
decision.  In March 1999, he veteran stated that he was 
making a new claim.  In January 2000, the RO determined that 
new and material evidence had not been received to reopen the 
claim for residuals of asbestos exposure.  The veteran's 
notice of disagreement was received later that month.  The 
statement of the case was issued in April 2000.  

In August 2001, the Board determined that new and material 
evidence had been received to reopen the claim of entitlement 
to service connection for residuals of asbestos exposure.  
The Board remanded the veteran's claims, in part, to afford 
him an eye examination and to obtain a medical opinion.  The 
requested development was completed.  In September 2002, the 
RO granted service connection for the respiratory residuals 
of asbestos exposure.  In November 2003, the Board again 
remanded the case.  The requested development has been 
completed and the Board now proceeds with its review of the 
appeal.   

The service medical records reflect eye surgery to remove 
what turned out to be a benign nevus of the right eye.  The 
RO denied service connection in September 1992.  This 
decision was not appealed and became final.  A final decision 
cannot be reopened unless new and material evidence is 
received.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156, 
20.1104 (2004).  The Board must carefully consider its 
jurisdiction and cannot make a de novo review of a claim, 
which has not been reopened.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The Board must also consider all issues 
raised by the record.  See Solomon v. Brown, 6 Vet. App. 396, 
400 (1994); Myers v. Derwinski, 1 Vet. App. 127, 130 (1991); 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  However, since 
there is a final decision with regard to the ameliorating in-
service eye surgery for a nevus (any congenital lesion of the 
skin; a birth mark-see DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 1988) at 1135) and resulting scar, which 
has not been reopened, the Board must conclude that the 
record here does not raise that issue for appellate review.  
It is pertinent to note that, where a prior claim for service 
connection has been denied, and a current claim contains a 
different diagnosis (even one producing the same symptoms in 
the same anatomic system), a new decision on the merits is 
required.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996); but see Ashford v. Brown, 10 Vet. App. 120, 123 (1997) 
(a new etiological theory does not constitute a new claim).  

With consideration of the above cited legal authority and the 
relevant medical evidence of record, which includes different 
eye diagnoses subsequent to the final 1992 RO decision noted 
above, and the fact that the RO limited its decision to the 
specific claim filed by the veteran, that of service 
connection for an eye disorder due to exposure to asbestos, 
the Board finds that the law and regulations pertaining to 
finality of unappealed RO decisions is not applicable and the 
claim in appellate status is as styled on the first page of 
this decision. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The preponderance of the competent medical evidence shows 
the veteran's variously diagnosed eye disorders are not due 
to exposure to asbestos during active service.  




CONCLUSION OF LAW

Service connection for an eye disorder as a residual of 
exposure to asbestos is not warranted.  38 U.S.C.A. 
§§ 101(16), 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620 - 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claims before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to this claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claim now before 
the Board.  As early as June 1998, the RO asked the veteran 
to identify medical evidence and complete releases, so the RO 
could obtain medical evidence on the veteran's behalf.  
Discussions in the October 1998 rating decision, as well as 
the January 2000 rating decision on appeal, the April 2000 
statement of the case (SOC), and various SSOCs, including the 
most recent dated in April 2005, and the April 2004 VCAA 
letter adequately informed him of the information and 
evidence needed to substantiate all aspects of his claim.

A VCAA notice letter, dated in April 2004, informed the 
veteran of the VCAA's implementing regulations, including 
that VA would assist him in obtaining government or private 
medical or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that this document shows that the 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal; however, the rating 
decision on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The April 2004 VCAA notice letter 
requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, VA General Counsel has held that section 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim.  See VAOPGCPREC 1-2004.  Thus, the failure to use the 
exact language of 38 C.F.R. § 3.159(b)(1) with respect to 
this "fourth element" was harmless, non-prejudicial error, 
if error at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In this case, the Board's August 2001 remand 
requested an eye examination and medical opinion.  The 
examination was done and the opinion rendered in January 
2002.  

During the pendency of his claim the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

Factual Background

The service medical records show that the veteran's eyes were 
normal when he was examined for service, in June 1965.  
Distant vision was 20/20, in both eyes.  In October 1967, the 
veteran reported that he had always had a brown spot on his 
right eye, but had recently noticed an increase in size.  It 
was not painful and vision was not affected.  Examination 
disclosed an elevated, 6 by 4 millimeter, pigmented lesion 
just lateral to the limbus of the right eye.  Under a slit 
lamp, it was noted to be pigmented in a spotty pattern and 
involved the margin of the cornea.  The possibility of a 
melanoma of the conjunctiva of the right eye was considered.  
The lesion was subsequently excised and determined to be a 
nevus of the conjunctiva of the right eye.  

In June 1968, the veteran reported eye strain, especially at 
night.  His work was noted to involve eye strain (sewing).  
There was no pain from the 1967 surgery.  Physical 
examination of the eyes was negative.  The impression was eye 
strain.  

In November 1968, the veteran complained of having pain in 
his eyes for the previous two months.  The eye examination 
was within normal limits.  The veteran was seen for an 
ophthalmology consultation and complained of pain when out in 
the cold.  Examination revealed an atypical pterygium in the 
right eye, containing pigment.  It was not injected.  The 
cornea was otherwise clear.  There was a normal amount of 
pigment.  The left eye also had pigmentation.  The remainder 
of the examination was within normal limits.  The impression 
was rule out early melanoma of the right eye and atypical 
pterygium.  

There were no further eye complaints in service.  The 
veteran's eyes were normal, with 20/20 distant vision, on 
general examinations in October 1970, January 1973, December 
1973, and on separation examination in August 1975.  There 
was no documentation of asbestos in the eyes during service.  

The record of a private eye examination, in June 1979, shows 
that the veteran had sustained flash burns four days earlier.  
Visual acuity was 20/20.  External examination was within 
normal limits.  Slit lamp examination disclosed a few 
floaters and was otherwise within normal limits.  The fundi 
were clear.  The history of removal of a growth from the eye 
was noted.  The diagnosis was ocular irritation from flash 
burns.  Medication was recommended.  

The report of the March 1992 VA examination shows that the 
veteran reported the removal of a growth from the right eye 
in 1967.  He stated that he had been exposed to asbestos 
during service, working in fabrication, from 1965 through 
1969.  Pertinent diagnoses were growth in right eye, removed, 
details not known, and asbestos exposure claimed.  

In February 1993, the veteran gave sworn testimony to a 
hearing officer at the RO.  The veteran testified that, for 
his first three and a half years of service, he worked sewing 
asbestos material.  He said the asbestos would even stick to 
his eyeballs.  

A VA clinical note, dated in August 1995, shows the veteran's 
eyes had no arcus or icterus.  

A VA eye examination was done in October 1995.  The veteran 
gave a history of an asbestos foreign body in the eye in 
1967.  A biopsy was reportedly done in 1968, which was shown 
to be benign.  The veteran reported that, since that time, he 
had a foreign body sensation in both eyes.  He reported 
normal visual acuity and no history of glaucoma or 
strabismus.  On examination, his uncorrected visual acuity 
was 20/20, bilaterally.  External examination of both eyes 
was within normal limits.  Pupils measured 5 millimeters and 
were 3+ reactive to light.  There was no afferent pupillary 
defect in either eye.  Motility and visual fields were full 
for both eyes.  Slit lamp examination was remarkable for an 
anterior mid-stromal scar in the periphery at eight o'clock 
in the right eye.  The veteran reported that to be the site 
of the prior surgery.  The remainder of the slit lamp 
examination revealed the lenses to be clear.  The anterior 
chambers were deep and quiet.  The irides were within normal 
limits.  The conjunctivae showed punctate lesions of the 
upper and lower tarsus.  They were very sparse, with no 
surrounding inflammation.  The examiner noted that without 
biopsy, it could not be ruled out that the lesions might 
represent granulomas from a previous foreign body, such as 
the asbestos injury in 1967.  Otherwise, the lids and lashes 
were within normal limits.  Conjunctivae were clear.  Dilated 
fundus examination showed the maculae, vessels, disks, and 
periphery were within normal limits.  The assessment was a 
history of foreign body, asbestos to both eyes.  The doctor 
commented that it was impossible to rule out some retained 
asbestos or granulomatous reaction to prior asbestos, without 
a biopsy.  The assessment also included the old stromal scar 
in the right eye, at the site of previous surgery.  It was 
well healed.  

In August 1996, the Board denied the veteran's appeal for 
service connection for residuals of exposure to asbestos.  
The Court of Appeals for Veterans Claims (Court) confirmed 
the denial in December 1997.  

A VA clinical note dated in March 1997 shows that liquid 
tears were prescribed for the veteran's eye symptoms.  

In October 1997, the veteran sought to reopen his claim.  He 
stated that he sewed asbestos material during service and 
suffered the effects of having asbestos in his eyes.  He 
submitted a report of an examination by P. H. L., M.D.  The 
veteran's pupils were equal, round, reactive to light and 
accommodation.  Conjunctivae were normal.  The doctor did not 
diagnosis any eye disorder.  Pulmonary function studies were 
reported to be consistent with mild restrictive lung disease.  
X-rays revealed bilateral interstitial fibrotic changes 
consistent with asbestosis.  The diagnosis was mild 
asbestosis.  

A VA clinical note, dated in March 1998 shows the veteran 
complained of the effects of asbestos in his eyes and said 
that artificial tears did not help.  In May 1998, the veteran 
complained of eye pain secondary to asbestos and a constant 
foreign body sensation.  Visual acuity was 20/20 and 20/15 
with correction, in both eyes.  The lens were clear and other 
findings were normal, except for a stromal scar on the right 
eye.  There was an impression of dry eyes, bilaterally, 
status post asbestosis.  Subsequent clinical notes are of 
record.  

On VA eye examination in October 1998, the veteran's vision 
was 20/20.  His pupils and their pressure were measured.  
Extraocular movements were intact.  Visual fields were full.  
External examination was normal for both eyes.  Slit lamp 
examination showed the lids, lashes, and lacrimal system were 
within normal limits, bilaterally.  Conjunctiva and sclera 
showed no injection or discharge, in either eye.  The cornea 
revealed a poor tear film and a stromal scar in the periphery 
of the right eye, with some retinitis pigmentosa changes in 
the macula area of the right eye.  Otherwise, the nerves, 
vessels, macula and periphery were within normal limits for 
both eyes.  The assessment was dry eyes possibly related to 
asbestos exposure.  

A May 1999 report from T. J. V., O.D., shows the veteran 
complained of bumps inside his eyelid.  He reportedly had the 
problem for many years.  It was pretty bad and painful now.  
Visual acuity seemed fine.  Uncorrected visual acuity was 
20/20.  The findings were reported.  The assessment was 
allergic conjunctivitis.  There was noted to be a vague 
patient description of pain in the upper eyelids.  

A VA clinical note, dated in August 1999, shows the veteran 
complained of having chronic eye problems from asbestos.  
Pupils were equal, round, and reacted to light and 
accommodation.  The sclerae were white.  The conjunctivae 
were not injected.  There was no arcus senilis.  The lids 
were unremarkable.  The pertinent diagnosis was reported 
asbestos exposure with normal basic eye examination.   

The report of a private eye examination, in September 1999, 
shows that the veteran gave a history of having a chronic 
foreign body sensation since the 1960's, which had been worse 
in the last 10 years.  It was noted that he worked with 
asbestos in service.  The inferior tarsal conjunctiva, of 
both eyes, had a few concentrations, which appeared to be 
inclusion cysts.  The impressions were blepharitis of both 
eyes and minimal inflammation of tarsal conjunctiva, with 
retained concentrations in both eyes.  The history of 
asbestos exposure and chronic foreign body sensation was 
noted.  A biopsy was considered.  Artificial tears and 
antibiotic scrubs of the eye lids were recommended.  In a 
letter dated in December 1999, R. S. R., M.D., discussed his 
September 1999 examination of the veteran's eyes.  Vision was 
20/20, without correction.  The findings were blepharitis, an 
intra ocular pressure of 20mm Hg in both eyes (borderline 
high), and an otherwise normal examination.  Opthalmic 
ointment and lid scrubs were prescribed to relieve the 
foreign body sensation.  

A VA clinical note, dated in February 2001, shows the 
veteran's pupils were equal, round, and reacted to light.  
Extra ocular eye movements were intact.  The sclerae were 
white.  The conjunctivae were not injected.  The lids were 
unremarkable.  There was no arcus senilis or icterus.  There 
was no eye diagnosis.  

The report of the January 2002 VA examination of the 
veteran's eyes reflects his complaints of pain, discomfort 
and dryness of both eyes.  It was noted that he attributed 
his symptoms to asbestos exposure.  It was reported that he 
had a biopsy of the conjunctiva of the right eye, which was 
negative for asbestos.  Uncorrected distant visual acuity was 
20/15.  The pupils, external motility, and visual fields were 
within normal limits.  There was an area of peripheral 
inferotemporal stromal scar on the right eye from 7 to 8 
o'clock, with corresponding conjunctival scarring in the same 
location.  There was an old chorioretinal scar in the 
periphery of the right eye.  Other findings were normal.  In 
summary, it was noted that the veteran had a history of 
asbestos exposure, and there was no current evidence of 
asbestos being present in the eyes.  It was noted that the 
veteran had a right eye scar, which was said to be from a 
biopsy.  

A VA clinical note, dated in July 2002, shows the veteran's 
pupils were equal, round, and reacted to light.  Extraocular 
muscles were intact.  The sclerae were white.  The 
conjunctivae were not injected.  The lids were unremarkable.  
There was no arcus senilis or icterus.  There was no eye 
diagnosis.  

A September 2002 rating decision, by the RO, granted service 
connection for the veteran's respiratory residuals of 
asbestos exposure.  

In December 2002, the veteran requested medication for dry 
eyes.  

VA clinical notes of March 2003, show that the veteran's main 
complaint was dry eyes.  Pupils were round, regular, and 
equal.  They reacted to light and accommodation.  Extra 
ocular muscles were intact.  Conjunctivae were pink and 
moist.  Extraocular movements were normal.  The impression 
was dry eyes.  

On VA examination of the veteran's eyes, in October 2003, the 
veteran reported that he was exposed to asbestos in service 
and it caused both eyes to be very dry and tearful tears 
burned terribly.  The conjunctivae were clear.  The corneas 
were clear with occasional superficial punctate keratitis and 
decreased tear lake.  The anterior chambers were deep and 
quiet.  The lens were clear.  The media, vitreous, retinas, 
and maculas were within normal limits.  Optic discs were 
measured.  Visual acuity was 20/20.  Reading glasses and 
medication were prescribed.    

In February 2004, the veteran complained of increased blurry 
vision and other symptoms.  VA clinical notes of March 2004 
show that diabetes type II was diagnosed and the veteran was 
told that it could affect his eye sight.  In April 2004, 
there was a complaint of dry eyes and the diabetes was 
considered to be well controlled.  On VA examination in 
October 2004, there were normal findings in both eyelids, 
orbits, globes, extraocular muscles, anterior chambers, lens,  
retinas, and maculas.  There was good tear film in both eyes.  
The diagnoses were dry eye syndrome and presbyopia.   



Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  The disease 
entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

There is no doubt that the veteran was exposed to asbestos 
during service.  Some medical reports have diagnosed a 
history of exposure.  But, a past history is not sufficient 
to establish service connection.  There must be competent 
evidence of a nexus between a current eye disability and 
service.  Boyer, supra; Mercado-Martinez v. West, supra; 
Cuevas, supra.

Service connection has been granted for the respiratory 
residuals of asbestos exposure in service.  It is significant 
that there is objective evidence of respiratory residuals on 
both X-rays and pulmonary functions tests.  However, the 
preponderance of the competent evidence is against a 
diagnosis of an eye disorder due to asbestos exposure.  

While there is a medical opinion that the veteran has 
respiratory residuals of asbestos, for which service 
connection  is in effect, there is no such medical opinion 
firmly diagnosing asbestos residuals in the eyes.  There is 
an October 1998 VA medical opinion that the veteran had dry 
eyes possibly related to asbestos exposure (emphasis added).  
However, the mere possibility that his dry eyes were related 
to asbestos exposure does not establish that it is as likely 
as not that he has residuals.  A speculative statement that 
the veteran may possibly have residuals is not sufficient to 
support the claim.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The March 1998 clinic note includes a notation of bilateral 
dry ayes, "status post asbestosis", which could be 
construed as linking a current disability to in-service 
asbestos exposure.  However, the subsequently dated medical 
evidence, to include a more probative opinion, weigh against 
the claim.  A private ophthalmologist, R. S. R., M.D., 
examined the veteran, in September 1999, and specifically 
considered his complaints of having residuals of asbestos 
exposure in his eyes.  However, the doctor did not diagnosis 
asbestos residuals.  Rather he diagnosed and treated 
blepharitis.  Following a January 2002 VA examination, which 
also considered the veteran's symptoms and assertions that he 
had eye residuals of exposure to asbestos during service, the 
VA examiner concluded that there was no current evidence of 
asbestos being present in the eyes.  This opinion is more 
probative than the March 1998 clinic note as it was based on 
a more thorough examination of the veteran and a review of 
the record, and it was for the specific purpose of addressing 
the question at hand: whether the veteran has a current eye 
disorder caused by in-service exposure to asbestos.  There 
are several other reports of eye examinations which consider 
the veteran's complaints of having the residuals of asbestos 
exposure in his eyes, but reach other diagnoses.  Although 
doctors have repeatedly considered the veteran's claims, the 
overwhelming preponderance of the competent evidence weigh 
against a diagnosis of an eye disorder due to asbestos 
exposure.  

The veteran has submitted many statements reciting his 
exposure during service and asserting that he has residual 
effects in his eyes.  However, as a lay witness, he is not 
competent to diagnose his symptoms.  38 C.F.R. § 3.159(a); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Here, the veteran's complaints have been repeatedly 
considered and other diagnoses have been reached by the vast 
majority of competent medical practitioners.  There is even a 
medical opinion, based on examination of the veteran and 
review of the record, that the veteran does not have eye 
residuals of exposure to asbestos.  Consequently, the Board 
must find that the medical reports provide a preponderance of 
evidence which outweighs the veteran's assertions by a wide 
margin and establishes that he does not have an eye disorder 
as a residual of exposure to asbestos.  

As noted in the introduction to this decision, the Board's 
jurisdiction is limited to the issue of whether the veteran 
has a current eye disorder due to in-service exposure to 
asbestos.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt doctrine is not 
applicable and the appeal for service connection for an eye 
disorder as a residual of exposure to asbestos must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).





ORDER

Service connection for an eye disorder as a residual of 
exposure to asbestos is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


